DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance: The present invention related to a method of switching display of grayscale of a multi-scan line light emitting diode for performing scrambled display of compensated grayscale data or combined display data of compensated grayscale data. 
The sole independent claim 1, inter alia, identifies the uniquely distinct features:
“step 3: dividing the compensated grayscale data K’ into most significant bit data KMSB and least significant bit data KLSB according to a refresh factor of the LED;
step 4: setting a combination level Q, and determining whether the combination level Q is 0 or whether 2Q not greater than most significant bit data KMSB, and if yes, performing scrambled display of the grayscale data K', otherwise performing combined display of the grayscale data K'; and
step 5: repeating step 1 to step 4 R*C times according to a line quantity R and a channel quantity C of display of an LED constant-current driver chip, to form a complete display output.”


The closest prior arts of    
Li et al. (US 2019/0311673) discloses an LED display has driver circuitry includes a scrambler PWM generator (S-PWM generator) in Fig. 5, that receiving image data from external source and after certain compensation, is sent to the scramble PWM to be distributed according to a new set of rules to improve the refresh rate and the uniformity in brightness for the display (see paragraphs [1], and [31-34]).
Wu et al. (US 2011/0074799) a LED display (Fig. 1) having a scrambler PMW signal generating circuit (60) in Fig. 2 and Fig. 4 that generates that use the least significant bits (MSBs) and most significant bits (LSBs) to scramble a PMW signal with a long period of time into a plurality of scrambled PMW signals with a short period so that the refresh rate can be efficiently enhanced without changing the band width for input data (paragraphs [19] and [52-55]. 

However, either singularly or in combination, the cited prior arts fail to anticipate or render above quoted limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DUC Q DINH/Primary Examiner, Art Unit 2692